Citation Nr: 0945527	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-33 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

1.  Entitlement to an increased rating for service-connected 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling. 

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to March 
1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 decision by the RO in Los 
Angeles, California that granted an increased 30 percent 
rating for service-connected PTSD, effective from January 12, 
2004.  The Veteran initially requested a Board hearing, but 
by a statement dated in November 2006, he withdrew his 
hearing request.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board finds that by a statement dated in June 2005, the 
Veteran has raised a claim for entitlement to a TDIU rating.  
This issue has not yet been addressed by VA, but the Board 
has jurisdiction of this issue pursuant to Rice v. Shinseki, 
22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU 
rating is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the period prior to June 6, 2009, the 
manifestations of the Veteran's PTSD more closely 
approximates symptomatology productive of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.

2.  During the period from June 6, 2009, the Veteran's PTSD 
was manifested by 
no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks; medical 
records show that the Veteran does not currently have PTSD 
symptoms due to severe dementia.

CONCLUSIONS OF LAW

1.  During the period prior to June 6, 2009, the criteria for 
a rating of 70 percent for PTSD have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2009).

2.  During the period from June 6, 2009, the criteria for a 
rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 
2009).

The RO provided the appellant pre-adjudication notice by 
letters dated in March 2004 and August 2004.

Complete notice was sent in May 2008 and the claim was 
readjudicated in a July 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Finally, the Board finds that it may proceed with 
adjudication of the appeal for an increased rating for PTSD, 
even though the issue of entitlement to a TDIU rating is not 
ripe for adjudication.  See VAOPGCPREC 6-96 [When the issue 
of entitlement to a TDIU rating arises in connection with an 
appeal in an increased rating case, the Board is not 
precluded from issuing a final decision on the issue of an 
increased schedular rating and remanding the TDIU-rating 
issue to the RO.]

Law and Regulations

The Veteran contends that his PTSD is more disabling than 
currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991). The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 30 percent rating is warranted for PTSD where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The above set of symptoms is not an exclusive or exhaustive 
list.  Rather, it serves as an example of the symptoms that 
would justify the rating.  Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is based on a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

Scores ranging from 41 to 50 reflect serious symptoms (i.e., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

Analysis

The RO has rated the Veteran's PTSD as 30 percent disabling 
since January 12, 2004, the date of his claim for an 
increased rating.

VA psychological testing in August 1995 revealed a profile 
which was somewhat atypical, but was not inconsistent with a 
diagnosis of PTSD.  The Veteran's score did not reach the 
cut-off level for PTSD on the Keane PTSD scale.

At a September 1995 VA psychiatric examination, the Veteran 
described PTSD symptoms which were especially severe after he 
returned from Korea but which had gradually abated, co-
occurring with a severe problem with alcohol dependence.  He 
said he had nightmares years ago, but not recently.  He 
avoided exposure to things that reminded him of the war.  He 
said he began drinking alcohol heavily during service in 
Korea, and continued to do so until 1993.  He said he did 
maintenance work and worked intermittently at a bowling alley 
for 20 years but was unable to work consistently, and was 
homeless at times, drinking heavily.  He reported that he had 
been sober for two years and had never sought mental health 
treatment.  He related that he had been married for about ten 
years in the 1950s, but had no girlfriend in recent years.  
He had a son and daughter with whom he maintained regular 
contact, and three grandchildren.  He spent much of his time 
taking walks or reading.  On examination, he was alert and 
oriented, pleasant and cooperative.  He was somewhat 
circumstantial and tangential in providing history, but his 
affect was generally pleasant and appropriate, and there was 
no evidence of significant disturbance of mood or of anxiety.  
There was no evidence of a psychotic disorder or cognitive 
impairment.  The diagnoses were PTSD, largely in remission, 
and alcohol dependence in sustained remission times two 
years.

In a November 1995 rating decision, the RO granted service 
connection and assigned a 10 percent rating for PTSD, 
effective from August 8, 1995.  The Veteran filed a claim for 
increase in January 2004.

A November 24, 2003 VA outpatient treatment record reflects 
that the Veteran complained of being haunted by recurrent 
memories of wartime.  He also complained of flashbacks, and 
said he drank alcohol for years to avoid remembering combat 
experiences.  He said he still dropped to his knees when he 
heard a car backfire.  He reported that he could work but did 
not want to.  The VA primary care physician, G.M.K.S., MD, 
indicated that the Veteran had mild to moderate distress 
secondary to reliving old war memories, and referred him to a 
Vet Center.  A January 2004 primary care treatment note 
reflects that the Veteran reported no current depression.  
His problem list included PTSD, and his medication list noted 
that he was taking alprazolam (Xanax) daily.

By a letter dated in March 2004, L.D., Ph. D., a clinical 
psychologist from a Vet Center, stated that the Veteran had 
been seen at the Vet Center for PTSD since early December 
2003, and was seen weekly on an individual basis.  He 
indicated that the Veteran's symptoms included agitation, 
depression, anxiety, nightmares, intrusive thoughts, grief, 
survivor guilt and avoidance of war memories.  He said that 
treatment was difficult as the Veteran became extremely 
emotional and agitated, and reported being nauseous for days 
after his sessions.  He tried to suppress his war memories 
but was largely unsuccessful, was depressed, lived alone, and 
was socially isolated.  The Veteran reported that his 
symptoms had continued relatively undiminished since his 
combat experiences.  Dr. D. indicated that the Veteran was 
"extremely traumatized" and was able to distract himself 
for most of his life through work, marriage, and alcohol 
abuse, but had none of these distractions currently, and his 
PTSD had become overwhelmingly intrusive.  He opined that the 
Veteran's PTSD symptoms had interfered with his 
emotional/psychological functioning to the degree that he was 
completely and totally disabled.  The diagnosis was PTSD, and 
the global assessment of functioning (GAF) was 45.


By a statement dated in May 2004, the Veteran related that 
memories of his combat experiences in Korea came back all the 
time, and he felt anxious all the time.  He said he tried to 
avoid thinking about it but could not.  He also said he felt 
depressed.  In June 2005, he asserted that his PTSD warranted 
a 70 percent rating.

By a letter dated in July 2005, Dr. D. reiterated some of his 
prior findings, and noted that the Veteran's primary 
difficulty was intrusive thoughts, which increased his 
anxiety and affected his physiological functioning.  He 
related that the Veteran received weekly psychotherapy.  The 
Veteran reported that his combat memories had become 
overwhelming and had taken on a hallucinatory aspect, in that 
he sometimes saw men who had died in combat as passengers on 
the bus, etc., and attempted to speak to them. He tried to 
avoid stimuli that might remind him of the war, and also 
complained of nightmares, said he was constantly alert, and 
had an exaggerated startle response.  Dr. D. said the Veteran 
had an extreme sleep disorder, and also had survivor guilt.  
He opined that the Veteran was seriously traumatized and 
deserved a 100 percent rating, as he was completely disabled 
and had hallucinations, was unable to concentrate, severe 
anxiety, unemployable, frequent confusion, regular panic 
attacks, suicidal thoughts and severe depression.  The 
diagnosis was PTSD and the GAF was 45.

A report of an August 2005 VA jaw examination reflects that 
the Veteran reported that he was an alcoholic until 1995 and 
was currently retired from maintenance.  He said he had an 
element of PTSD as he had remembered more of his friends and 
war activities since he had discontinued alcohol.

VA outpatient treatment records dated from 2005 to 2006 do 
not reflect treatment or medication for PTSD, although the 
diagnosis is listed on his problem list.  An October 2006 
social work note reflects that the Veteran declined 
medication for PTSD and had broken sleep.

By a statement dated in November 2006, the Veteran said he 
had gross impairment in thought process, persistent 
hallucinations, memory loss, and deficiencies in work, family 
relations, judgment, mood, had suicidal ideation, depression, 
and relationship issues.


By a letter dated in March 2007, G.M.K.S., MD, now a private 
physician (and apparently a VA physician as well), stated 
that the Veteran had been her patient since August 2001.  She 
said he suffered quite severely from daily PTSD, and 
isolation, was withdrawn, was unable to hold a job and had 
recurrent nightmares.  He had a lot of self-loathing related 
to survivor's guilt.  He was very hypervigilant and at times 
his memories were so intrusive that he had visions of seeing 
those he saw die in combat as if they were present in his 
everyday life.  He often reacted to these visions, became 
embarrassed, and further isolated.  She stated, "Of all the 
veterans whom I have cared for, his case of PTSD is one of 
the worst and he deserves a significant increase in his 
service connected disability rating.  Frankly, I feel he 
deserves to be 100% service connected solely on the basis of 
the severity of this disorder." 

Subsequent medical records reflect that the Veteran now has 
significant dementia.  On examinations performed in February 
and April 2008 to evaluate the Veteran's need for regular aid 
and attendance, the examiner noted that the Veteran had some 
cognitive impairment and early dementia, and clearly had 
memory loss.  He was currently living with his daughter, who 
assisted him with his medication.  While he was living alone, 
he was non-compliant with his medication.  Pertinent 
diagnoses were PTSD and cognitive impairment/early dementia.  
A January 2009 VA neurology admission note reflects that the 
Veteran's daughter stated that the Veteran had a decline in 
cognitive status in the past year, and that approximately six 
months ago the family noticed that his memory was 
significantly worse in that he no longer recognized his 
daughter.  The examiner indicated that the Veteran likely had 
some level of dementia preceding one year.  Further testing 
was planned to evaluate the likely etiology of the dementia.

At a psychiatric examination performed for VA, the Veteran 
reported that he had not received treatment for his 
psychiatric condition in the past year.  The Veteran did not 
feel he had any problems at this time.  He had an inability 
to provide accurate information to the examiner, and his 
daughter often answered the questions on his behalf.  He said 
he was currently not working and had not worked for 25 years.  
He denied re-experiencing his traumatic event.  The examiner 
noted that the Veteran was not a reliable historian.  
Orientation was abnormal to place and time.  Appearance, 
hygiene, and behavior were appropriate.  He maintained good 
eye contact.  Affect and mood were normal, communication was 
within normal limits.  There were no panic attacks, 
delusions, hallucinations or obsessional rituals. Thought 
processes were appropriate, and he was able to read and 
understand directions.  He did not have slowness of thought, 
nor did he appear confused.  Judgment was not impaired, and 
abstract thinking was normal.  Memory was severely impaired; 
he forgot the names of close relatives, own occupation, own 
name.  There was no suicidal or homicidal ideation.  There 
are behavioral, cognitive, social, affective or somatic 
symptoms attributed to PTSD and are described as his memory 
is impaired for long and short term.  He was unable to recall 
his work history.  He was mostly dependent on his daughter 
who had to remind him to bathe and change his clothes at 
times.

The examiner reviewed the Veteran's medical records.  He 
indicated that the Veteran's prior diagnosis of PTSD was 
changed to dementia, because the Veteran did not meet the 
diagnostic criteria of PTSD, as due to his memory problems, 
he was unable to recall his symptoms presently.  The examiner 
noted that the Veteran occasionally had difficulty performing 
activities of daily living because of dementia.  Memory 
problems impaired his functioning in many areas of his life.

The Board notes that it is unclear why the RO did not obtain 
a VA psychiatric examination shortly after the Veteran filed 
his claim for an increased rating for PTSD.  Such an 
examination was not performed until June 2009, after the 
Veteran's dementia had manifested.  Hence, the severity of 
the Veteran's PTSD symptoms must be evaluated based on the 
treatment notes and supporting letters.

Prior to June 6, 2009

During the period prior to June 6, 2009 (the date of the VA 
examination), the evidence indicates that the Veteran's PTSD 
resulted in moderate to severe impairments in his ability to 
maintain both social and work relationships.  During this 
period, the Veteran consistently complained of recurrent 
intrusive recollections of his combat experiences, and also 
demonstrated flashbacks, hallucinations, significant sleep 
impairment and nightmares.  Additionally, two medical 
providers found the Veteran to be socially isolative.  

The Board finds that the above symptoms support a 70 percent 
evaluation for the  
Veteran's PTSD during the period prior to June 6, 2009.  In 
making this decision, the Board notes that the Veteran did 
not have all the symptoms listed in the criteria for 
assignment of a 70 percent rating during the period in 
question.  For example, the Veteran did not have suicidal 
ideation, obsessional rituals, illogical, obscure or 
irrelevant speech, did not experience spatial disorientation, 
and there was no showing of neglected hygiene or impaired 
impulse control.  However, pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Overall, with respect to whether the veteran's disability 
picture most nearly approximates the 70 percent rating under 
Diagnostic Code 9411, the competent evidence is determined to 
be at least in equipoise.  See 38 U.S.C.A. § 5107(a); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  However, at no point 
during this period is a rating in excess of 70 percent 
warranted, as will be discussed below.

In order to be entitled to a 100 percent evaluation, the 
evidence must demonstrate total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In the present case, the evidence does not reveal gross 
impairment in thought processes or communication during the 
period prior to June 6, 2009.  Treatment providers 
consistently noted that the Veteran appeared oriented, 
cooperative and attentive during his interviews; and 
communication difficulties were not observed. The competent 
evidence also fails to establish persistent delusions or 
hallucinations (although he did have intermittent 
hallucinations); disorientation as to time or place; or an 
inability to remember his name or those of his close 
relations.  The evidence of record also fails to reveal 
grossly inappropriate behavior or show that the Veteran was a 
persistent danger to himself or others. 

The Board finds that the weight of the evidence does not show 
that the Veteran's lack of employment during this period is 
attributable solely to his PTSD.  Moreover, although Dr. S. 
opined that a 100 percent rating should be assigned, the 
Board notes that an examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Overall, the Veteran's thoughts and activities, when reviewed 
in relation to the record as a whole, do not demonstrate a 
disability picture most nearly approximated by the next 
higher 100 percent evaluation for PTSD during the period 
prior to June 6, 2009.

Since June 6, 2009

During the period since June 6, 2009, the Board finds that a 
rating in excess of 30 percent is not warranted for PTSD, as 
the medical evidence demonstrates that his current dementia 
has essentially overwhelmed his PTSD.  The medical evidence 
is negative for treatment of PTSD from 2007 to 2009, and 
shows that the Veteran's primary complaint is dementia with 
resulting severe cognitive and memory problems.  The June 6, 
2009 VA examiner has found that the Veteran no longer meets 
the diagnostic criteria for PTSD, and that his only Axis I 
diagnosis is dementia.  As such, the Board finds that since 
June 6, 2009, the medical evidence does not show that the 
Veteran's PTSD symptoms are manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  Accordingly, a rating higher 
than 30 percent is not warranted for PTSD from June 6, 2009.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board, in reaching these conclusions, has considered 
statements by the Veteran as to his symptoms.  In this 
regard, this lay testimony is probative, in conjunction with 
the other evidence of record, particularly the objective 
medical evidence, in determining the PTSD symptoms and 
resulting occupational and social impairment they cause.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
consideration of all the evidence and for the reasons and 
bases explained above, it is concluded that a 70 percent 
evaluation for PTSD, but no higher, is warranted, during the 
period from January 12, 2004 to June 6, 2009, and that a 
rating in excess of 30 percent is not warranted for PTSD 
during the period since June 6, 2009.  See Hart, supra.

The Veteran's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluations for the 
service-connected PTSD are adequate and referral for an 
extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. 
App. 111 (2008).

The Board has considered the benefit-of-the-doubt rule in 
making the current decision.  38 U.S.C.A. § 5107(b).

ORDER

An increased rating of 70 percent is granted for PTSD for the 
period prior to June 6, 2009, subject to the laws and 
regulations governing the disbursement of monetary benefits.

An increased rating in excess of 30 percent for PTSD is 
denied for the period from June 6, 2009.


REMAND

The Board finds that by a statement dated in June 2005, the 
Veteran has raised a claim for entitlement to a TDIU rating.  
As noted above, this issue has not yet been addressed by VA, 
but the Board has jurisdiction of this issue pursuant to 
Rice, 22 Vet. App. at 447.  

The Board finds that the RO must send the Veteran a letter 
notifying him of the information and evidence not of record 
that is necessary to substantiate the claim for a TDIU 
rating, and a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability).  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

VA regulations allow for the assignment of a TDIU rating when 
a veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, and the veteran has certain combinations of 
ratings for service-connected disabilities.  If there is only 
one such disability, that disability must be ratable at 60 
percent or more.  If there are two or more disabilities, 
there must be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2009).  Even if service-connected disabilities fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a), 
referral to the Director of the VA Compensation and Pension 
Service for extraschedular consideration of a TDIU is 
warranted if the veteran nonetheless is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran has the following service-connected disabilities 
and ratings:  PTSD (rated 70 percent disabling prior to June 
6, 2009, and 30 percent disabling since that date); residuals 
of a shell fragment wound of the left jaw (rated 10 percent 
disabling), and tinnitus (rated 10 percent disabling).  

The claims file contains reports of fairly recent VA 
examinations showing the manifestations and extent of the 
Veteran's service-connected PTSD, residuals of a shell 
fragment wound, and tinnitus disabilities.  The record does 
not contain, however, any medical finding or opinion as to 
whether the Veteran's service-connected disabilities, 
considered apart from other, non-service-connected, 
disabilities, produce sufficient occupational impairment to 
make the veteran unable to secure or follow a substantially 
gainful occupation.  The Board will remand the issue for a VA 
medical opinion, with review of the claims file, and an 
opinion as to whether the Veteran's service-connected 
disabilities, by themselves, make him unemployable.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should send the Veteran a 
letter notifying him of the information 
and evidence not of record that is 
necessary to substantiate the claim for a 
TDIU rating, and a VA Form 21-8940 
(Veteran's Application for Increased 
Compensation Based on Unemployability).   

2.  The RO/AMC should obtain a VA medical 
opinion to address the effects of the 
Veteran's service-connected disabilities 
on his capacity to hold employment.  The 
examiner must be provided with the 
Veteran's claims file for review.  The 
Veteran's service-connected disabilities 
are PTSD, residuals of a shell fragment 
wound of the left jaw, and tinnitus.  
After reviewing the claims file, the 
examiner should express an opinion as to 
whether the combined effects of the 
Veteran's service-connected disabilities, 
considered apart from any disabilities 
that are not service-connected, are 
sufficient to make the Veteran unable to 
secure or follow a substantially gainful 
occupation, if he were to pursue one.  The 
examiner should explain the reasons for 
the conclusions reached.


3.  After completion of the above, the RO 
should review the expanded record and 
determine if the Veteran's claim for a 
TDIU rating can be granted.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the Veteran an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


